Citation Nr: 1540845	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a kidney disorder as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to March 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania denying service connection.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The Veteran testified at a Travel Board hearing before the undersigned in October 2010.  A transcript of the hearing is associated with the Veteran's file.  The case was remanded by the Board most recently in August 2013.


FINDING OF FACT

The Veteran's kidney condition was not caused or chronically worsened by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

A kidney condition is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded several VA examination for his claimed kidney condition.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the VA examinations are adequate for the purposes of determining service connection, as they involve a review of the Veteran's pertinent medical history and provides an adequate basis for the diagnosis and opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

This appeal was most recently remanded in August 2013 for the provision of a VA medical opinion.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a hearing before the Board in October 2010.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran has not claimed, and the record does not reflect, that a kidney condition was directly caused by military service.  Rather, the Veteran asserts that his kidney disorder was caused or aggravated by his service-connected diabetes mellitus.  See April 30 Correspondence; July 2013 Appellant Response Brief.  Therefore, the Board will not address the issue of direct service connection.   

Service connection may be established on a secondary basis by showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA provided several examinations to address the etiology of the Veteran's kidney condition.  The March 2010 VA examiner notes a history of diabetes mellitus since July 2006, and concludes it is unlikely the Veteran's chronic renal failure is related to diabetes mellitus because it takes ten to fifteen years to develop chronic renal disease on the basis of diabetes.  In August 2011, the same VA examiner opines that although a definitive diagnosis is not possible without a renal biopsy, in the face of five years of diabetes mellitus, it is unlikely that the Veteran's renal insufficiency is secondary to diabetes mellitus.  Rather, it is more likely secondary as a residual effect from rhabdomyolysis in 2006, which the Veteran was hospitalized for and failed to make a complete recovery.  

In May 2013, an independent medical review was performed at Wayne State School of Medicine.  The examiner states it is less likely than not the Veteran's chronic kidney disease is related to diabetes mellitus, and more likely than not related to other factors such as rhabdomyolysis and hypertension.  In reaching this conclusion, the examiner notes the absence of retinopathy, which usually accompanies chronic kidney disease related to diabetic nephropathy.  During the examination, the Veteran claimed to have developed diabetes between 1968 and 1970.  Assuming this is true, the examiner nonetheless states it is unlikely diabetic nephropathy was indolent for 37 years and suddenly progressed rapidly in 2007, as revealed by laboratory results in 2007, 2008 and 2009.  

The Veteran was examined by VA most recently in November 2013 to specifically address whether his diabetes caused or aggravated his kidney condition.  The VA examiner diagnosed rhabdomyolysis with secondary kidney insufficiency, and stated it is unlikely diabetes mellitus plays any role in the renal disease.  The examiner based his conclusion on the absence of retinopathy and the relative short duration of diabetes mellitus.  He attributed the renal disease only to lingering effects of the rhabdomyolysis in 2006.  

The Board has reviewed the Veteran's treating physician statements.  In October 2010, Dr. McElhaugh discusses the presence of creatinine and microalbuminuria, which commonly accompanies early diabetic kidney disease.  He states that the only definitive way to exclude diabetic kidney disease is a renal biopsy, which the Veteran declined.  See Hearing Transcript P. 6.  Although Dr. McElhaugh suggests it is possible the Veteran has diabetic kidney disease, he does not address the likelihood (at least as likely as not) that the Veteran has this condition.  As it does not rise to the level of "at least as likely as not," Dr. McElhaugh's opinion is speculative, and holds no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In July 2013, Dr. Hoellein states, simply: "[the Veteran] is being treated for multiple diagnoses, including hypertension and diabetes, which are contributing factors to his kidney disease."  This opinion holds no probative value because the examiner does not explain the basis on his conclusion or address whether it is at least as likely as not that the Veteran's diabetes contributes to his kidney disease.  A mere conclusion of a medical doctor is insufficient for the Board to make an informed decision as to what weight to assign the opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Instead, it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has considered the Veteran's lay statements.  At his hearing, the Veteran testified that he has early stage diabetic kidney disease.  See Hearing Transcript P. 5.  In a January 2014 statement, he refutes the opinion of the November 2013 VA examiner (specifically, that the absence of retinopathy weighs against a finding of diabetic kidney disease).  The Veteran also writes that the most common causes of his condition are diabetes and high blood pressure, and he cites to medical literature in support of his position.  The Board notes that while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., symptoms related to kidney disease; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

Regarding the medical literature submitted by the Veteran, the Board notes that a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (emphasis added); see also Sacks v. West, 11 Vet. App. 314 (1998).  In the present case, the medical literature submitted by the Veteran is not accompanied by the opinion of any medical expert.  The Board concludes that this information is insufficient to establish the required medical nexus opinion.  

In sum, there is no competent probative evidence establishing that the Veteran's kidney condition was caused or aggravated by his service connected diabetes mellitus.  Accordingly, the Board finds that the claim for service connection for a kidney condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence, however, preponderates against entitlement to service connection that doctrine is not applicable.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for a kidney condition is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


